DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. The Action is responsive to the Remarks the Applicant filed April 12, 2021. 
3. Please note claims 1-20 are rejected and pending in which claims 1, 10 and 17 are independent.
Claim Rejections - 35 USC § 103
4. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37CPR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

4.1. Claim 1, 7, 10, 12-13, 17 and 19 are rejected under 35 U.S.C. § 103 as being unpatentable over 
Rajaram et al.: “EFFICIENT FILE MANAGEMENT THROUGH GRANULAR OPPORTUNISTIC LOCKING” (United States Patent Application Publication US 20090327360 A1, published December 31, 2009; and filed June 26, 2008, hereafter “Rajaram”), in view of 
HASSANPUR et al.: “MANAGING VOLATILE FILE COPIES” (United States Patent Application Publication US 20140201434 A1, published July 17, 2014; and filed January 15, 2013, hereafter “HASSANPUR”).

As per claim 1, Rajaram teaches a computer-implemented method for synchronizing files between volatile memory and nonvolatile memory, the method comprising: 
storing, in the volatile memory for at least a first portion of a first sync interval, a first version of a file that is not modifiable during the at least the first portion of the first sync interval (See [0001] and [0012], providing a Level 2 Oplocks  (or read caching oplocks) for clients to be able to safely cache data that they read from the file system and oplocks primarily serve as synchronization mechanisms to allow a caller or client to keep cache data coherent. An oplock is broken when a third party performs an 
Rajaram does not explicitly teach storing, in the volatile memory for at least a second portion of the first sync interval, a second version of the file that is modifiable during the at least the second portion of the first sync interval.
On the other hand, as an analogous art on management of files on cache or volatile memory, HASSANPUR teaches storing, in the volatile memory for at least a second portion of the first sync interval, a second version of the file that is modifiable during the at least the second portion of the first sync interval (See Fig. 3 and [0025], a process finishes writing to a file and sends a close file message so that the previously opened file is then closed as stored a second version of the file and, thus, modifiable by being available to be opened for writing by another process. During the period the being available for writing teaches a second portion of the first sync interval.).
It would have been obvious to one having ordinary skill in the art at the time the Applicant’s application was filed to combine HASSANPUR’s teaching with Rajaram reference because HASSANPUR is dedicated to synchronizing persistent files to volatile files, and Rajaram is dedicated to providing granular opportunistic locking mechanisms (oplocks) to files on cache, and the combined teaching would have enabled Rajaram to maintain data integrity while pursuing to increase file caching efficiency.
Rajaram in view of HASSANPUR further teaches the following: 

replacing, in the nonvolatile memory, a third version of the file with the first version of the file stored in volatile memory, and marking the second version of the file as not modifiable during at least a first portion of a second sync interval (See HASSANPUR: [0027] and [0029]-[0030], a previously open but now closed volatile files listed in pending-change table and a backup thread synchronizes persistent file system 320 to volatile file system 340 by writing volatile files listed in pending-change table 356 back to persistent file system 320 and during synchronization, writes to pending-change table 356 are held off until synchronization is complete. Note that open-file table 354 and pending-change table 356 collectively serve as a synchronization record. In an example in which some file-access requests can be fulfilled from a volatile file system before file copying is complete, the volatile file directory, which indicates which files have been copied, is considered part of the synchronization record. As noted, the change-pending volatile file that has been copied may fulfill file-access requests and the file that has not been copied may not fulfill file-access request, that is, the file is marked not modifiable. The time period during which synchronization is performed and the file has not been copied teaches the second sync interval). 

As per claim 10, the claim recites a device for synchronizing files between volatile memory and nonvolatile memory, the device comprising a memory subsystem that § 103 above as being unpatentable over Rajaram in view of HASSANPUR above.
Therefore, claim 10 is rejected along the same rationale that rejected claim 1.

As per claim 17, the claim recites one or more  non-transitory computer-readable media storing instructions that, when executed by one or more processors, cause the one or more processors to synchronize files between volatile memory and nonvolatile memory (See HASSANPUR: [0042]-[0043], a processor refers to hardware for executing instructions and a system including non-transitory tangible material in or on which information is or can be encoded with information including data and instructions) by performing the steps of the method as recited in claim 1 and rejected above as being rejected under 35 U.S.C. § 103 above as being unpatentable over Rajaram in view of HASSANPUR above.
Therefore, claim 17 is rejected along the same rationale that rejected claim 1. 

As per claim 7, Rajaram in view of HASSANPUR teaches the computer-implemented method of claim 1, wherein the first version of the file includes a first set of data and a first set of metadata (See HASSANPUR: Abstract, Persistent files are copied from persistent memory to volatile memory to yield volatile files. A file is a complete and named (identifiable) collection of information - Microsoft® Computer Dictionary, the Fifth Edition, 2002. Here file name is a metadata). 

As per claim 12, Rajaram in view of HASSANPUR teaches the device of claim 10, further comprising replacing, in nonvolatile memory during the first sync interval, a second set of metadata included in the third version of the file with the first set of metadata (See HASSANPUR: Abstract, Persistent files are copied from persistent memory to volatile memory to yield volatile files. Metadata is replaced when the corresponding file is replaced. A file is a complete and named (identifiable) collection of information - Microsoft® Computer Dictionary, the Fifth Edition, 2002. Here file name is a metadata).

As per claim 13, Rajaram in view of HASSANPUR teaches the device of claim 10, further comprising replacing, in nonvolatile memory subsequent to the first sync interval, a second set of data included in the third version of the file with the first set of 

As per claim 19, Rajaram in view of HASSANPUR teaches the one or more non-transitory computer-readable media of claim 17, wherein the file includes a first set of data and a first set of metadata and further comprising instructions that, when executed by the one or more processors, cause the one or more processors to perform the steps of: 
replacing in nonvolatile memory during the first sync interval, a second set of metadata included in the third version of the file with the first set of metadata (See HASSANPUR: Abstract, Persistent files are copied from persistent memory to volatile memory to yield volatile files. Metadata is replaced when the corresponding file is replaced. A file is a complete and named (identifiable) collection of information - Microsoft® Computer Dictionary, the Fifth Edition, 2002. Here file name is a metadata); and 
replacing in nonvolatile memory subsequent to the first sync interval, a second set of data included in the third version of the file with the first set of data (See HASSANPUR: Abstract, Persistent files are copied from persistent memory to volatile 

4.2. Claims 2-5, 11 and 18 are rejected under 35 U.S.C. § 103 as being unpatentable over 
Rajaram in view of HASSANPUR, as applied to claims 1, 7, 10, 12-13, 17 and 19 above, in view of
Wright et al.: “CACHING METHOD AND APPARATUS” (United States Patent 6415357 B1, issued July 2, 2002; and filed December 23, 1999, hereafter “Wright”).

As per claim 2, HASSANPUR does not explicitly teach the computer-implemented method of claim 1, further comprising storing in volatile memory for the at least a third portion of the first sync interval, a fourth version of the file that is modifiable during the at least the third portion of the first sync interval.
However, Wright teaches storing in volatile memory for the at least a third portion of the first sync interval, a fourth version of the file that is modifiable during the at least the third portion of the first sync interval (See col. 1, lines 30-36 and 41-46, a processor having a writeable copy of data stored in a local cache in an "exclusive" state is referred to as "original" data and a read-only copy of the data stored in the local 
It would have been obvious to one having ordinary skill in the art at the time the Applicant’s application was filed to combine teaching of Wright with Rajaram in view of HASSANPUR reference because the combined teaching would have allowed Rajaram in view of HASSANPUR to store multiple versions of a file for tracking changes of modifiable versions by comparing with a local cache residential read-only version efficiently. 
Rajaram in view of HASSANPUR and further in view of Wright further teaches:
marking the second version of the file as not modifiable during the at least the third portion of the first sync interval, wherein subsequent to the first sync interval, the second version of the file stored in volatile memory replaces the third version of the file in nonvolatile memory (See col. 1, lines 30-36 and 41-46, a processor having a writeable copy of data stored in a local cache in an "exclusive" state is referred to as "original" data and a read-only copy of the data stored in the local cache in a shared state referred 

As per claim 3, Rajaram in view of HASSANPUR and further in view of Wright teaches the computer-implemented method of claim 2, wherein storing the fourth version of the file comprises: 
accessing the second version of the file (See Wright: col. 1, lines 30-36 and 41-46, a processor having a writeable copy of data stored in a local cache in an "exclusive" state is referred to as "original" data and a read-only copy of the data stored in the local cache in a shared state referred to as “shared” state. When a processor attempts to fetch data in main memory and that data is currently stored as "original" data in the local cache of another processor, that other processor must "return" the original data to 
storing the fourth version of the file that includes the modified data (See Wright: col. 1, lines 30-36 and 41-46, a processor having a writeable copy of data stored in a local cache in an "exclusive" state is referred to as "original" data and a read-only copy of the data stored in the local cache in a shared state referred to as “shared” state. When a processor attempts to fetch data in main memory and that data is currently stored as "original" data in the local cache of another processor, that other processor 

As per claim 4, Rajaram in view of HASSANPUR and further in view of Wright teaches the computer-implemented method of claim 2, further comprising, for at least the third portion of the first sync interval, marking the first version of the file for deletion (See HASSANPUR: [0029], If pending-change table 356 indicates that a file is to be deleted, the corresponding file in persistent file system 320 is deleted without any writing back of a volatile file). 

As per claim 5, Rajaram in view of HASSANPUR and further in view of Wright teaches the computer-implemented method of claim 2, wherein volatile memory stores at least three versions of the file for at least the third portion of the first sync interval, wherein at least one version included in the at least three versions replaces the third version of the file in nonvolatile memory subsequent to the first sync interval (See Wright: col. 1, lines 30-36 and 41-46, a processor having a writeable copy of data stored in a local cache in an "exclusive" state is referred to as "original" data and a read-only copy of the data stored in the local cache in a shared state referred to as “shared” state. 

As per claim 11, the claim recites a device for synchronizing files between volatile memory and nonvolatile memory, the device comprising a memory subsystem that stores one or more versions of a file, the memory subsystem comprising volatile memory and nonvolatile memory (See HASSANPUR: [0043], a system including non-transitory tangible material in or on which information is or can be encoded with information including data and instructions); and  a processor coupled to the memory subsystem (See HASSANPUR: [0042], a processor refers to hardware for executing instructions) that performs the steps of the method as recited in claim 2 and rejected above under 35 U.S.C. § 103 as being unpatentable over Rajaram in view of HASSANPUR and further in view of Wright above.
Therefore, claim 11 is rejected along the same rationale that rejected claim 2.


Therefore, claim 18 is rejected along the same rationale that rejected claim 2.

4.3. Claims 6, 15, 16 are rejected under 35 U.S.C. § 103 as being unpatentable over 
Rajaram in view of HASSANPUR, as applied to claims 1, 7, 10, 12-13, 17 and 19 above, in view of
HORI: “INSPECTION APPARATUS AND MEASURING METHOD” (United States Patent Application Publication US 20120044349 A1, published February 23, 2012; and filed August 19, 2010).


However, HORI teaches generating a first name for the first version of the file based on a value generated by a system clock (See [0109] (Step S306) The main control unit 40 generates the file name of the inspection image data and the file name of the measurement image data based on the date and time of creating the file names.). 
It would have been obvious to one having ordinary skill in the art at the time the Applicant’s application was filed to combine teaching of HORI with Rajaram in view of HASSANPUR reference because the combined teaching would have allowed HASSANPUR to name files based on timestamps when the files are created and the naming practice would have enabled Rajaram in view of HASSANPUR to manage and track multiple versions of a file efficiently by directly comparing file names. 

As per claim 15, Rajaram in view of HASSANPUR and further in view of HORI teaches the device of claim 10, wherein the processor further generates a first name for the first version of the file based on a first clock value generated by a system clock (See HORI: [0109] (Step S306) The main control unit 40 generates the file name of the inspection image data and the file name of the measurement image data based on the date and time of creating the file names). 

As per claim 16, Rajaram in view of HASSANPUR and further in view of HORI teaches the device of claim 15, wherein the processor further: 
compares a first value associated with the first name to a current value of the system clock (See HORI: [0109] (Step S306) The main control unit 40 generates the file name of the inspection image data and the file name of the measurement image data based on the date and time of creating the file names); and 
when the first name is greater than the current value: 
generates a second value that is less than the current value, generates a second name based on the second value, and renames the first version of the file with the second name (See HORI: [0109] (Step S306) The main control unit 40 generates the file name of the inspection image data and the file name of the measurement image data based on the date and time of creating the file names). 

4.4. Claims 8-9 and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over 
Rajaram in view of HASSANPUR, as applied to claims 1, 7, 10, 12-13, 17 and 19 above, in view of
HALCROW et al.: “SYSTEM AND METHOD FOR AUTHENTICATING FILE CONTENT” (United States Patent Application Publication US 20080027866 A1, published January 31, 2008; and filed July 26, 2006, hereafter “HALCROW”).

As per claim 8, Rajaram in view of HASSANPUR does not explicitly teach the computer-implemented method of claim 1, wherein the file includes secure application data.
However, HALCROW teaches wherein the file includes secure application data teaches wherein the file includes secure application data (See [0039], Authentication module 220 completes the authentication processing by sending a authentication result or corresponding message or command 315 to an associated file security application). 
It would have been obvious to one having ordinary skill in the art at the time the Applicant’s application was filed to combine teaching of HALCROW with Rajaram in view of HASSANPUR reference because HALCROW is dedicated to file authentication technique that reliably authenticates security-relevant file content, Rajaram is dedicated to providing granular opportunistic locking mechanisms (oplocks) to files on cache and HASSANPUR is dedicated to managing volatile file copies, and the combined teaching would have allowed HASSANPUR to authenticate the extracted security relevant portions of the file content, by generating a hash value for the extracted portions and comparing the hash value against a prior output of that hash function applied to a 

As per claim 9, Rajaram in view of HASSANPUR and further in view of HALCROW further teaches the computer-implemented method of claim 8, wherein the secure application data includes at least one of a message security layer (MSL) token or a secure identifier (See HALCROW: [0028], reducing or eliminating the inefficiencies attendant to false positives while preserving reliable and secure identifier-based file content authentication.). 

As per claim 20, Rajaram in view of HASSANPUR and further in view of HALCROW teaches the one or more non-transitory computer-readable media of claim 17, wherein the first secure application data includes at least one of a message security layer (MSL) token or a secure identifier (See HALCROW: [0028], reducing or eliminating the inefficiencies attendant to false positives while preserving reliable and secure identifier-based file content authentication).

4.5. Claims 14 is rejected under 35 U.S.C. § 103 as being unpatentable over 
Rajaram in view of HASSANPUR, as applied to claims 1, 10 and 17 above, in view of
Pavlyushchik: “SYSTEM AND METHOD FOR OPTIMIZATION OF ANTIVIRUS PROCESSING OF DISK FILES” (United States Patent Application Publication US 20130227692 A1, published August 29, 2013; and filed February 28, 2012).

As per claim 14, Rajaram in view of HASSANPUR does not explicitly teach the device of claim 10, wherein the first set of metadata includes a checksum of the first set of data.
However Pavlyushchik teaches wherein the first set of metadata includes a checksum of the first set of data (See [0040], a unique file identifier can be any data that identifies the file, for example, a file hash, a checksum, a unique name, file metadata, version number, some combination of these, etc. The AV scanner 210 generates hashes of all files in the file system 100 and compares these hashes with a list of the trusted files' hashes 235 in the data cache). 
It would have been obvious to one having ordinary skill in the art at the time the Applicant’s application was filed to combine teaching of Pavlyushchik with Rajaram in view of HASSANPUR reference because Pavlyushchik is dedicated to optimization of anti-virus (AV)/file security check/file trust check processing of disk files, Rajaram is dedicated to providing granular opportunistic locking mechanisms (oplocks) to files on cache and HASSANPUR is dedicated to managing volatile file copies, and the combined 
References
5.1. The prior art made of record: 
A. U.S. Patent US-6415357-B1.
E. U.S. Patent Application Publication US-20140201434-A1.
F. U.S. Patent Application Publication US-20120044349-A1.
G. U.S. Patent Application Publication US-20080027866-A1.
H. U.S. Patent Application Publication US-20130227692-A1.
 I. U.S. Patent Application Publication US-20090327360-A1.
5.2. The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure. 
B. U.S. Patent Application Publication US-20070168398-A1.
C. U.S. Patent US-9460177-B1.
D. U.S. Patent Application Publication US-20140108671-A1. 
Conclusion
6.1. Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is 
6.2. In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 
Contact Information
7. Any inquiry concerning this communication or earlier communications from the Examiner should be directed to KUEN S LU whose telephone number is (571)272-4114. The examiner can normally be reached on M-F, 8-19, Mid-Flex 2 hrs. 	
If attempts to reach the examiner by telephone pre unsuccessful, the examiner's Supervisor, Mrs. Tamara T Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

KUEN S LU   /Kuen S Lu/
Art Unit 2156
Primary Patent Examiner
May 14, 2021